

113 HR 801 : Holding Company Registration Threshold Equalization Act of 2014
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS2d SessionH. R. 801IN THE SENATE OF THE UNITED STATESJanuary 15, 2014Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo amend the Securities Exchange Act of 1934 to make the shareholder threshold for registration of savings and loan holding companies the same as for bank holding companies.1.Short titleThis Act may be cited as the Holding Company Registration Threshold Equalization Act of 2014.2.Registration threshold for savings and loan holding companiesThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—(1)in section 12(g)—(A)in paragraph (1)(B), by inserting after is a bank the following: , a savings and loan holding company (as defined in section 10 of the Home Owners' Loan Act),; and(B)in paragraph (4), by inserting after case of a bank the following: , a savings and loan holding company (as defined in section 10 of the Home Owners' Loan Act),; and(2)in section 15(d), by striking case of bank and inserting the following: case of a bank, a savings and loan holding company (as defined in section 10 of the Home Owners' Loan Act),.Passed the House of Representatives January 14, 2014.Karen L. Haas,Clerk